Title: Enclosure: Deposition of Pearson Jones, 24 October 1775
From: Jones, Pearson
To: 



Cambridge Octor 24. 1775

Falmouth Monday October 16: 1775. The Canceaux Ship of Sixteen Guns Commanded by Capt. Mowatt, a large Ship, Schooner & a Sloop Armed, Anchord below the Town. The 17th at 3 P.M. they weighd and came up and Anchored within gunshott and Immediately Capt. Mowatt sent a Letter on Shore to the Town, giving them two hours to Move their families out, as he had orders to fire the Town. The Town immediately Chose a Committee of three Gentlemen and sent them on board to Know the Reason of that Town’s being set on fire, he returned for Answer that his Orders were to set fire on all the Sea Port Towns between Boston and Halifax & that he expected New York was then Burnt to Ashes; he farther said that when he received Orders from the Admiral he desired that he might Shew Some Favour to the Town of Falmouth, which the Admiral Granted. (I suppose, as Capt. Mowatt was under particular Obligations to Some Gentlemen at Falmouth for Civilities shewn him when in Captivity amongst them) and which favor was, to Spare the Town till 9 oClock Wednesday Morning in Case we

would Send him off Eight Small Arms, which the Town immediately did—Wednesday Morning, being the 18th, the Committee went on board Capt. Mowatt Again in Order to save the Town, he Said he would Save the Town, till he heard from the Admiral, in Case we would Send off four Carriage Guns, deliver up all our Small Arms, Ammunition &c.—and Send Four Gentlemen of the Town as Hostages, which the Town would not do—about half past Nine in the Morning he began to fire from the four Armed Vessels, and in five Minutes Set fire to Several Houses—He continued firing ’till After dark the Same Day, which Destroyed the largest part of the Town—he farther informed the Committee that he Should proceed to Portsmouth and Destroy that Place also.
The foregoing is as near the Facts, as I am able to Remember, As Witness my Hand.

Signed. Pearson Jones

